       8:19-mj-00315-MDN Doc # 11 Filed: 07/26/19 Page 1 of 2 - Page ID # 18
~~
 · ~~ - P                              l(fyt:S'
6'                                     ..
 ·l MP \S                         SPANISH




   Porno ser ciud~dano de los Estados Unidos, y ser arrestado o detenido,
  tiene 4erecho a pedimos que notifiquemos acerca de su ·situaci6n a los
  funcionarios consulares de su pais aquj en los Estados Unidos. Tambien
  tiene derecho a comunicarse con los funcionarios consulares de su pais.
  Entre .otras- cosas, un funcionario consul~ de su pais puede ayudarle a
. obtener asesoramiento legal, po~erse en contacto con su familia y
  visitatle en el higar-de detenci6n. Si usted desea .que notifiquemos a los
  funcionarios consulares de sti pais, puede solicitarlo ahora o en cualquier
  oportunidad en el futuro. l,Desea que notifiquemos ahora a los
  funcionarios consulares de su pais?        ·


 Sf   YES                                                     NO

              (Sfrvase poner un circulo alrededor de Si o No.)



                                                       .     (
 FECHA                                            FIRMA DEL ACUSADO
      8:19-mj-00315-MDN Doc # 11 Filed: 07/26/19 Page 2 of 2 - Page ID # 19




              F ILED
       U.S. DISTRICT COURT     Statement 1·                        ·
      rusl RlCT OF NEBR{\SK/\               •
      -wnen Consular Notification is at the Foreign National's Option
       20 9 JUL 26 PM 3: 2~f
         ,..    I,'
                              LIC.I\t.:• \•
       I~·. rut vr    . iC.



 As a non~U.S. citizen who•is being arrested or detained; you are entitled·,
to have us notify your country's consular representatives here in the United
States. A consular official from your country may be able to help you
o~tain legal counsel, and may contact your family and visit you · in .
detention, among other things. If you want ·us to notify your country's
consular officials, you can request this notification now, or at any time in
the future. After your consular officials are notified, they may call or visit
you. Do·you want us to notify your country's consular officials?



YES                                                              NO
                                              Circle Yes or No




DATE                                   SIGNATURE OF THE DEFENDANT
